Citation Nr: 0916117	
Decision Date: 04/29/09    Archive Date: 05/07/09

DOCKET NO.  03-34 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased rating for low back strain, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for residuals of a 
left knee injury, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased rating for residuals of a 
right knee injury, currently evaluated as 10 percent 
disabling.

4.  Entitlement to a compensable rating for post traumatic 
arthritis of the cervical spine.

5.  Entitlement to a compensable rating for post traumatic 
arthritis of the left hip.

(The issue of entitlement to service connection for post-
traumatic stress disorder will be addressed in a separate 
Board decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active military service from December 1969 to 
November 1973 and from February 1982 to February 1986.

The instant appeal arose from a November 2002 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in Indianapolis, Indiana.

The Veteran appeared at a hearing before the undersigned 
Veterans Law Judge in April 2005.  These issues were 
previously before the Board in September 2005.

A rating decision in September 2003 granted service 
connection for scars of the left and right knees, and 
assigned 10 percent disability ratings, effective February 
13, 2003.  The Veteran has not expressed disagreement with 
the actions taken in the September 2003 rating decision.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's low 
back disability has been productive of complaints of pain; 
objectively, the evidence shows forward flexion to no less 
than 85 degrees and extension to 20 degrees and X-rays have 
revealed mild degenerative changes of the lumbosacral spine.

2.  Throughout the rating period on appeal, the Veteran's 
left knee disability has been manifested by complaints of 
pain and functional impairment comparable to limitation of 
left knee flexion to no less than 125 degrees and loss of 5 
degrees of extension; recurrent subluxation and lateral 
instability have not been shown.

3.  Throughout the rating period on appeal, the Veteran's 
right knee disability has been manifested by complaints of 
pain and functional impairment comparable to limitation of 
right knee flexion to no less than 125 degrees, with full 
extension; recurrent subluxation and lateral instability have 
not been shown.

4.  Throughout the rating period on appeal, the Veteran's 
cervical spine disability has been manifested by complaints 
of pain and functional impairment comparable to no less than 
cervical spine flexion of 45 degrees and extension to no less 
than 30 degrees; mild degenerative joint disease of the 
cervical spine has been shown.

5.  Throughout the rating period on appeal, the Veteran's 
left hip disability has been manifested by complaints of pain 
and nearly full range of motion; degenerative joint disease 
of the left hip has been shown.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 10 percent for low back strain have not been met at any 
time during the rating period on appeal.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.71a, 
Diagnostic Codes 5292 and 5295 (as in effect prior to 
September 26, 2003) and Diagnostic Codes 5237, 5243 (as in 
effect from September 26, 2003).

2.  The criteria for a rating in excess of 10 percent for 
residuals of a left knee injury have not been met at any time 
during the rating period on appeal.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 
5257, 5258, 5260, 5261, 5262 (2008).

3.  The criteria for a rating in excess of 10 percent for 
residuals of a right knee injury have not been met at any 
time during the rating period on appeal.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic 
Codes 5257, 5258, 5260, 5261, 5262 (2008).

4.  The criteria for entitlement to an evaluation of 20 
percent for post traumatic arthritis of the cervical spine 
have been met for the entire time during the rating period on 
appeal.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 4.71a, Diagnostic Code 5290 (as in effect prior to 
September 26, 2003) and Diagnostic Codes 5237, 5243 (as in 
effect from September 26, 2003).

5.  The criteria for entitlement to an evaluation of 10 
percent for post traumatic arthritis of the left hip have 
been met for the entire time during the rating period on 
appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.7, 4.71a, Diagnostic Codes 5251, 5253, 5255 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.



Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.  See 38 
C.F.R. § 3.159(b)(1).

The VCAA notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  As previously defined by the 
courts, those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

As for increased rating claims, under 38 U.S.C. § 5103(a) VA 
must, at a minimum, notify a claimant that, (1) to 
substantiate an increased rating claim, the evidence must 
demonstrate "a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life" and (2) that if an 
increase in the disability is found, the rating will be 
assigned by applying the relevant Diagnostic Codes (DC) based 
on "the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment and daily life."  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The notice 
must also provide examples of the types of medical and lay 
evidence that may be obtained or submitted.  Id.

The September 2003 and October 2005 VCAA letters failed to 
provide the Veteran with notice that to substantiate his 
claims the evidence must demonstrate the effect that the 
worsening of his condition has on his employment and daily 
life.  Vazquez-Flores, supra.  The letters also failed to 
notify the Veteran that if an increase in disability was 
found, the disability rating would be assigned in accordance 
with the applicable diagnostic code.  Accordingly, the Board 
finds that VA has not provided adequate section 5103(a) 
notice to the Veteran, and such notice error is presumptively 
prejudicial.  Sanders v. Nicholson, 487 F.3d 881, 891 (Fed. 
Cir. 2007).  To overcome the presumption of prejudice 
associated with a pre-adjudicatory notice error, VA must show 
that the purpose of the notice was not frustrated and that 
the error did not affect the essential fairness of the 
adjudication."  Sanders, 487 F.3d at 889.

A review of the evidence of record reveals that, in a 
September 2003 statement of the case and November 2008 
supplemental statement of the case, regulations and 
Diagnostic Code criteria for rating the service-connected 
disabilities on appeal were provided.  The Veteran was 
specifically notified of the evidence necessary to obtain a 
higher disability rating for the service-connected 
disabilities on appeal.  Furthermore, the VCAA notice letters 
that the Veteran received during this appeal, although not 
substantively adequate for section 5103(a) purposes, did 
provide him with information of VA's responsibility to assist 
in obtaining evidence and provide him with a medical 
examination if necessary, as well as how to contact VA with 
any questions he may have.  Importantly, the Board notes that 
the Veteran is represented in this appeal.  Overton v. 
Nicholson, 20 Vet. App. 427, 438 (2006) (appellant's 
representation by counsel "is a factor that must be 
considered when determining whether that appellant has been 
prejudiced by any notice error").  In this regard, the Board 
observes that neither the Veteran nor his representative have 
claimed that the case contains any VCAA notice deficiencies.  
The Veteran has submitted argument and evidence in support of 
the appeal.  Based on the foregoing, the Board finds that the 
Veteran has had a meaningful opportunity to participate in 
the adjudication of the increased rating claims such that the 
essential fairness of the adjudication is not affected.  
Sanders, supra.

In November 2008 the Veteran received notice regarding the 
assignment of a disability rating and/or effective date in 
the event of an award of VA benefits.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

While not every element of VCAA notice was given prior to the 
initial AOJ adjudication of the claims, the Board notes that 
a VCAA timing defect can be cured by the issuance of fully 
compliant notification followed by a re-adjudication of the 
claim.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).  Here, the Board finds that the defect with respect 
to the timing of the VCAA notice was harmless error.  
Although some elements of VCAA notice were first provided to 
the appellant after the initial adjudication, subsequent 
notice complied fully with the requirements of 38 U.S.C.A. 
§ 5103(a), 38 C.F.R. § 3.159(b) and Dingess/Hartman.  
Moreover, the claim was readjudicated after such fully 
compliant notice was given, and a Supplemental Statement of 
the Case was provided in November 2008.  The Board finds that 
the Veteran has been provided with every opportunity to 
submit evidence and argument in support of his claims, and 
that not withstanding Pelegrini, deciding this appeal is not 
prejudicial to the Veteran.

Duty to Assist

The Veteran's service treatment records are associated with 
the claims file, as are VA and private medical records.  The 
Veteran has undergone examinations that have addressed the 
matter presented on the merits by this appeal.  The Veteran 
has not referenced any other pertinent, obtainable evidence 
that remains outstanding.  VA's duties to notify and assist 
are met.  Accordingly, the Board will address the merits of 
the increased rating claims.

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  Staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  Thus, the Board must consider whether the 
Veteran is entitled to staged ratings at any time during the 
appeal period.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has reviewed all of the evidence in the claims 
file, with an emphasis on the medical evidence for the 
applicable rating period on appeal.  Although the Board has 
an obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claims.

The Veteran's claim for an increased rating for his service-
connected disabilities was received in July 2002.

I.  Low back strain

By rating action in August 1986, service connection for low 
back strain was established.  A March 1989 RO decision 
assigned a 10 percent rating for this disability.  

At the outset, it is observed that the schedular criteria for 
evaluating disabilities of the spine have undergone revision 
twice during the pendency of this appeal.  The first 
amendment, affecting Diagnostic code 5293, was effective 
September 23, 2002.  The next amendment affected general 
diseases of the spine and became effective September 26, 
2003.

There is no competent evidence of record indicating that disc 
disease is a component of the service-connected lumbar spine 
disability.  While the Veteran has claimed he had disk 
surgery in 1994, he has not provided or informed VA of any 
records documenting the same.  Lumbar spine diagnoses both 
prior to and after September 2003 do not reflect lumbar spine 
disc disease.  In sum, analysis under Diagnostic Code 5293 as 
in effect prior to and as of September 23, 2002 is not for 
application.

Throughout the rating period on appeal, the veteran is 
assigned a 10 percent evaluation for low back strain to 
Diagnostic Code 5295.  That Diagnostic Code, as in effect 
prior to September 26, 2003, provides for a 20 percent rating 
where there is evidence of muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  A 40 percent rating is assigned for 
severe lumbosacral strain, with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

The Veteran's service-connected low back disability is 
characterized as low back strain.  September 2002 VA X-rays 
revealed mild degenerative changes of the lumbosacral spine.  
At his April 2005 Board hearing (2005 Board hearing 
transcript, pages 3-4) the Veteran indicated that he had 
taken Ibuprofen for his back.

The Board had reviewed the evidence of record and finds that, 
during the period in question, the veteran's disability 
picture is appropriately reflected by the currently assigned 
10 percent rating.  Indeed, as September 2002 and November 
2007 VA examinations revealed no muscle spasm or fixed 
defects, a rating of 20 percent under Diagnostic Code 5295 is 
not warranted.

The Board has also considered whether any alternate 
Diagnostic Codes as in effect prior to September 26, 2003, 
serve as a basis for an increased rating.  In this regard, 
Diagnostic Code is 5292, for limitation of motion of the 
lumbar spine, is applicable.  That Code section provides a 20 
percent evaluation where the evidence demonstrates moderate 
limitation of motion.  A 40 percent rating is for application 
where there is severe limitation of lumbar spine motion.

Regarding range of motion, in September 2002 the Veteran had 
forward flexion to 85 degrees, extension to 20 degrees, 
lateral flexion (bilaterally) to 25 degrees.  At the November 
2007 VA examination the Veteran had forward flexion to 90 
degrees, extension to 30 degrees, lateral flexion 
(bilaterally) to 30 degrees, and rotation (bilaterally) to 30 
degrees.  It was noted that the Veteran had painless range of 
motion.

As the Veteran's low back disability has forward flexion to 
no less than 85 degrees and extension to no less than 20 
degrees, the Board finds that the evidence of record does not 
reveal moderate limitation of lumbar spine motion consistent 
with a 20 percent evaluation under Diagnostic Code 5292, even 
when considering additional functional limitation per 38 
C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 
206-07 (1995).  The Board can find no indication from the 
September 2002 or November 2007 VA examiners that the Veteran 
had any functional loss such as weakness, incoordination, or 
fatigability associated with the lumbar spine disability.

Finally, the diagnostic criteria pertinent to spinal 
disabilities in general were revised effective September 26, 
2003 (as codified in relevant part at 38 C.F.R. § 4.71, 
Diagnostic Codes 5237, 5238, 5243 (2006).  Under these 
relevant provisions, lumbosacral strain warrants a 20 percent 
evaluation where there is forward flexion of the 
thoracolumbar spine greater than 30 degrees, but not greater 
than 60 degrees, or the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees, or there 
is muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis or abnormal kyphosis.  A 40 percent 
evaluation is warranted for forward flexion of the 
thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.

The Board has reviewed the competent evidence and finds no 
support for assignment of the next-higher 20 percent 
evaluation under the general rating formula for diseases and 
injuries of the spine.  As noted, there is no showing that 
forward flexion of the thoracolumbar spine is limited to 60 
degrees or less.  Further, findings from the November 2007 VA 
examination reveal a combined range of motion of the 
thoracolumbar spine of 180 degrees, clearly greater than 120 
degrees.  Further, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour has not 
been shown.

A July 2006 VA medical record noted that the Veteran's back 
had range of motion within functional limits, and the 
November 2007 VA examiner observed that the Veteran had 
painless range of motion, and incoordination, weakness or 
fatigability have not been shown.  The Veteran's complaints 
of pain (including complaints of radiating pain) have been 
contemplated in the current rating assignment, as discussed 
above.  The overall evidence, as described above, does not 
reveal a disability picture most nearly approximating a 20 
percent evaluation even with consideration of whether there 
was additional functional impairment due to DeLuca factors.

In conclusion, the evidence of record reveals a disability 
picture consistent with the 10 percent evaluation assigned 
throughout the rating period on appeal.

II.  Knees

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Under 
38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative 
arthritis is rated based on limitation of motion of the 
affected joint.

As for Diagnostic Code 5257, a 20 percent rating contemplates 
moderate impairment due to recurrent subluxation or lateral 
instability, and a maximum 30 percent rating is warranted for 
severe impairment of the knee.

Under Diagnostic Code 5258, a 20 percent evaluation, the 
highest and only rating available under that schedular 
provision, may be assigned where there is evidence of 
dislocated semilunar cartilage, with frequent episodes of 
"locking," pain, and effusion into the knee joint.

Under Diagnostic Code 5259, for symptomatic semilunar removal 
of cartilage, a 10 percent rating is assigned where there is 
evidence of a symptomatic knee status post semilunar removal 
of cartilage.

Limitation of leg motion is governed by Diagnostic Codes 5260 
and 5261.  Diagnostic Code 5260 concerns limitation of leg 
flexion.  A 20 percent evaluation is for application where 
flexion is limited to 30 degrees, and a 30 percent rating 
applies where flexion is limited to 15 degrees.

Diagnostic Code 5261 pertains to limitation of leg extension.  
Under that Code section, a 20 percent evaluation is for 
application where extension is limited to 15 degrees.  A 30 
percent rating applies where extension is limited to 20 
degrees.

Under Diagnostic Code 5262, a 20 percent evaluation is for 
assignment for malunion of the tibia and fibula with moderate 
knee or ankle disability.  A 30 percent evaluation is for 
assignment with marked knee or ankle disability.

VAOPGCPREC 9-2004 (September 17, 2004) holds that a claimant 
who had both limitation of flexion and limitation of 
extension of the same leg must be rated separately under 
Diagnostic Codes 5260 and 5261 to be adequately compensated 
for functional loss associated with injury to the leg.

Further regarding the question of entitlement to separate 
evaluations, VAOPGCPREC 23-97 provides that a claimant who 
has arthritis and instability of the knee may, in some 
circumstances, be rated separately under Diagnostic Codes 
5003 and 5257.  VAOPGCPREC 9-98.

A.  Left knee

By rating action in August 1986, service connection for left 
knee disability was established.  An August 1990 RO decision 
(by implementing a February 1988 Board decision) assigned a 
10 percent rating for this disability.  In July 2002 VA 
received the Veteran's claim for an increased rating for his 
left knee disability.

The Veteran's left knee disability is rated under Diagnostic 
Code 5259 for symptomatic semilunar removal of cartilage.  
This code provides for the assignment of a 10 percent rating 
where there is evidence of a symptomatic knee status post 
semilunar removal of cartilage.  A 10 percent rating is the 
highest disability rating provided by Diagnostic Code 5259.

The Board notes that on VA examination in September 2002 the 
Veteran had left knee range of motion from 0 to 125 degrees.  
A May 2006 VA record noted that the Veteran's left knee 
lacked 5 degrees of extension.  In November 2007 the Veteran 
demonstrated left knee flexion of 0 to 140 degrees, and left 
knee extension of 140 to 0 degrees.  The Board observes that 
X-rays have not revealed degenerative changes of the left 
knee, and February 2006 VA X-rays of the left knee were noted 
to be unremarkable.  Based on these findings, the criteria 
are not met for the next-higher, 20 percent, rating under 
Diagnostic Code 5260 or 5261, even with consideration of 
additional limitation of function due to pain, weakness, and 
fatigability.  38 C.F.R. §§ 4.40, 4.45 and DeLuca v. Brown, 8 
Vet. App. 202, 206-07 (1995).

The Board notes that VAOPGCPREC 9-2004 (September 17, 2004) 
holds that where a claimant who has both limitation of 
flexion and limitation of extension of the same leg, such 
must be rated separately under Diagnostic Codes 5260 and 5261 
to be adequately compensated for functional loss associated 
with injury to the leg. In the present case, however, the 
medical findings previously discussed do not establish loss 
of left knee flexion or extension to a compensable degree at 
any time during the rating period on appeal.  Based on the 
above findings, separate evaluations pursuant to VAOPGCPREC 
9-2004 are not appropriate.

As for Diagnostic Code 5257, the Board notes that recurrent 
subluxation or lateral instability of the left knee has not 
been shown at any time during the rating period on appeal.  
VA examinations have shown negative Lachman and drawer 
testing.  As such, consideration under Diagnostic Code 5257 
is not for application, and a separate rating for instability 
is not for application.  VAOPGCPREC 23-97. 

As frequent locking of the knees with effusion into the knee 
joint has not been shown, a 20 percent evaluation under 
Diagnostic Code 5258 is not for application.  Similarly, as 
the evidence fails to demonstrate malunion of the left tibia 
or fibula, a higher rating is not possible under Diagnostic 
Code 5262.

In sum, the evidence of record reveals a disability picture 
consistent with the 10 percent evaluation assigned for left 
knee disability throughout the rating period on appeal.

B.  Right knee

By rating action in August 1986, service connection for right 
knee disability was established.  An August 1990 RO decision 
(by implementing a February 1988 Board decision) assigned a 
10 percent rating for this disability.  As a result of 
treatment necessitating convalescence, in February 2003 the 
RO granted a total temporary evaluation, effective February 
3, 2003 through March 31, 2003, following what was 
characterized as a right knee arthroscopy.  A 10 percent 
evaluation was assigned for the service-connected right knee 
disability, effective April 1, 2003.  In July 2002 VA 
received the Veteran's claim for an increased rating for his 
right knee disability.  In essence, the Board will determine 
whether a rating in excess of 10 percent is warranted for the 
period on appeal other than February 3, 2003 through March 
31, 2003.

The Veteran's right knee disability is rated under Diagnostic 
Code 5259 for symptomatic semilunar removal of cartilage.  
This code provides for the assignment of a 10 percent rating 
where there is evidence of a symptomatic knee status post 
semilunar removal of cartilage.  A 10 percent rating is the 
highest disability rating provided by Diagnostic Code 5259.

An October 2002 MRI of the right knee revealed loss of 
cartilage of the lateral tibial plateau surface, with mild 
thinning of the patellar cartilage of the medial facet also 
noted.  A February 2006 VA X-ray of the right knee was noted 
to be unremarkable.  

The Board notes that on VA examination in September 2002 the 
Veteran had right knee range of motion from 0 to 125 degrees, 
and in November 2007 the Veteran demonstrated right knee 
flexion of 0 to 140 degrees, and right knee extension of 140 
to 0 degrees.  Based on these findings, the criteria are not 
met for the next-higher, 20 percent, rating under Diagnostic 
Code 5260 or 5261, even with consideration of additional 
limitation of function due to pain, weakness, and 
fatigability.  38 C.F.R. §§ 4.40, 4.45 and 4.59 and DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).

The Board notes that VAOPGCPREC 9-2004 (September 17, 2004) 
holds that where a claimant who has both limitation of 
flexion and limitation of extension of the same leg, such 
must be rated separately under Diagnostic Codes 5260 and 5261 
to be adequately compensated for functional loss associated 
with injury to the leg. In the present case, however, the 
medical findings previously discussed do not establish loss 
of right knee flexion or extension to a compensable degree at 
any time during the rating period on appeal.  Based on the 
above findings, separate evaluations pursuant to VAOPGCPREC 
9-2004 are not appropriate.

As for Diagnostic Code 5257, the Board notes that recurrent 
subluxation or lateral instability of the right knee has not 
been shown at any time during the rating period on appeal.  
While the September 2002 VA examiner noted a positive 
Steinmann's test, the examiner specifically noted that the 
Veteran was stable to varus and valgus stress, and the 
September 2002 VA examination revealed that right knee 
Lachman and drawer testing were negative.  As such, 
consideration under Diagnostic Code 5257 is not for 
application, and a separate rating for instability is not for 
application.  VAOPGCPREC 23-97. 

As frequent locking of the knees with effusion into the knee 
joint has not been shown, a 20 percent evaluation under 
Diagnostic Code 5258 is not for application.  Similarly, as 
the evidence fails to demonstrate malunion of the left tibia 
or fibula, a higher rating is not possible under Diagnostic 
Code 5262.

In sum, the evidence of record reveals a disability picture 
consistent with the 10 percent evaluation assigned for right 
knee disability throughout the applicable rating period on 
appeal.

III.  Cervical spine

A February 1988 Board decision granted service connection for 
cervical spine disability, and a March 1989 RO decision 
assigned a noncompensable rating that has stayed in effect 
since that time.  X-rays have revealed mild degenerative 
joint disease of the cervical spine.

As noted, the schedular criteria for evaluating disabilities 
of the spine have undergone revision twice during the 
pendency of this appeal.  The first amendment, affecting 
Diagnostic code 5293, was effective September 23, 2002.  The 
next amendment affected general diseases of the spine and 
became effective September 26, 2003.

The Veteran's cervical spine disability has been rated under 
Code 5290. A 10 percent rating is warranted if the limitation 
of cervical spine motion is slight; a 20 percent rating, if 
moderate; and a 30 percent rating, if severe. 38 C.F.R. § 
4.71a (in effect prior to September 26, 2003).

The Veteran has given credible evidence (April 2005 Board 
hearing transcript, page 11) that he has periods of neck pain 
that results in limitation of neck motion, and pain was 
reported on range of motion testing performed on the 
September 2002 VA examination and in a November 2002 VA 
treatment record.  Regarding range of motion testing, while 
the Veteran did have (on the September 2002 VA examination) 
cervical spine flexion of 45 degrees, cervical spine 
extension was noted to be just 30 degrees (although the 
cervical spine did show 45 degrees extension on the November 
2007 VA examination).  Further, a November 2002 examiner 
noted that the Veteran's cervical spine exhibited decreased 
side bending of 25 percent and decreased rotation of 50 
percent.  Based on his complaints of neck pain, VA 
examination findings, and the principles outlined in DeLuca 
and 38 C.F.R. §§ 4.40, 4.45, and 4.59, the Board finds that 
the Veteran's cervical spine disability most closely 
approximates impairment characterized as moderate limitation 
of motion.  Accordingly, the veteran is entitled to a 20 
percent rating under Diagnostic Code 5290.

However, cervical spine motion is not limited to an extent 
warranting a 30 percent rating under Diagnostic Code 5290.  
The most recent range of motion studies of record revealed 
extension of 45 degrees, flexion of 45 degrees, and bilateral 
rotation of 50-55 degrees, reflecting no more than slight 
loss of motion.  While recognizing that painful neck motion 
causes some degree of functional limitation, especially 
during "flare-ups," the Board finds that based on objective 
findings, any functional loss due to pain, on motion, or due 
to fatigability or weakness, is accounted for in the 20 
percent rating being awarded.

Under the criteria in effect from September 26, 2003, a 30 
percent rating is warranted for forward flexion of the 
cervical spine to 15 degrees or less, or unfavorable 
ankylosis of the entire cervical spine.  In this case, there 
is no clinical evidence showing that forward flexion of the 
cervical spine was 15 degrees or less; or; favorable 
ankylosis of the entire cervical spine.

The Board observes that cervical spine disc disease was first 
diagnosed in November 2007.  There is no competent evidence 
of record indicating that disc disease is a component of the 
service-connected cervical spine disability, and the RO has 
not rated the Veteran as such.  At any rate, as 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months 
have not been shown or asserted, a 40 percent rating under 
5243 would not be warranted.

In sum, the evidence of record reveals a disability picture 
consistent with a 20 percent evaluation for cervical spine 
arthritis throughout the applicable rating period on appeal.

IV.  Left hip

A July 1990 Board decision granted service connection for 
left hip arthritis, and an August 1990 RO decision assigned a 
noncompensable rating that has stayed in effect since that 
time.

Diagnostic Code 5251 provides a maximum rating of 10 percent 
for limitation of extension of the thigh to 5 degrees.

Diagnostic Code 5252 provides a 10 percent rating for 
limitation of flexion of the thigh to 45 degrees; a 20 
percent rating where flexion is limited to 30 degrees; a 30 
percent rating where flexion is limited to 20 degrees; and a 
40 percent rating where flexion is limited to 10 degrees.

Diagnostic Code 5253 provides a 10 percent evaluation when 
there is limitation of abduction of the thigh such that the 
legs cannot be crossed or there is limitation of rotation 
such that it is not possible to toe out more than 15 degrees.  
A 20 percent rating requires limitation of abduction with 
motion lost beyond 10 degrees.

Under Diagnostic Code 5255, a 10 percent rating is assigned 
where there is malunion of the femur with slight knee or hip 
disability.  A 20 percent rating requires moderate knee or 
hip disability.

At the September 2002 VA examination, the Veteran had left 
hip motion from 0 to 110 degrees with 35 degrees internal 
rotation and 50 degrees external rotation.  The right hip had 
0 to 100 degrees with respect to extension and forward 
flexion, 30 degrees internal rotation, and 50 degrees of 
external rotation.  At the November 2007 VA examination, the 
Veteran's left hip demonstrated flexion of 0 to 125 degrees, 
extension of 0 to 30 degrees, abduction of 0 to 45 degrees, 
and adduction of 0 to 25 degrees.

The Veteran has complained (2005 Board hearing transcript, 
page 12) of having constant left hip pain.  While the Veteran 
has demonstrated essentially full range of motion in his left 
hip, arthritis of the left hip has been confirmed by X-rays, 
and at least some limitation of motion has been shown.  As 
such, the Board finds that the criteria for an evaluation of 
10 percent for arthritis of the left hip have been met for 
the entire period of this appeal.  Lichtenfels v. Derwinski, 
1 Vet. App. 484 (1991).

Based on the findings noted above, and considering additional 
impairment associated with pain, weakness, incoordination and 
fatigue associated with motion, the criteria for a 20 percent 
rating for impairment of the right hip, are clearly not met 
under Diagnostic Code 5252, 5253, or 5255.  The Veteran has 
demonstrated essentially full range of left hip motion, and 
the most accurate description of the Veteran's left hip 
impairment is slight and does not warrant more than a 10 
percent rating.

Conclusion

The Board has been mindful of the "benefit-of-the-doubt" 
rule, but, in this case, there is not such an approximate 
balance of the positive evidence and the negative evidence to 
permit more favorable determinations.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

As for extraschedular consideration, the threshold 
determination is whether the disability picture presented in 
the record is adequately contemplated by the rating schedule.  
Thun v. Peake, 22 Vet. App. 111 (2008).  The Board finds that 
the Veteran's disability picture is not so unusual or 
exceptional in nature as to render his schedular rating 
inadequate.  The Veteran's disabilities have been evaluated 
under multiple, applicable diagnostic codes that have 
specifically contemplated the level of occupational 
impairment caused by those disabilities.  The evidence does 
not reflect that any of the Veteran's disabilities on appeal 
has caused marked interference with employment, or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Therefore, referral for assignment 
of an extra-schedular evaluation in this case is not in 
order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. 
Brown, 9 Vet. App. 337 (1996).


ORDER

A rating in excess of 10 percent for low back strain is 
denied.

A rating in excess of 10 percent for residuals of a left knee 
injury is denied.

A rating in excess of 10 percent for residuals of a right 
knee injury is denied.

A rating of 20 percent for post traumatic arthritis of the 
cervical spine is granted, for the entire period of this 
appeal, subject to the applicable law governing the award of 
monetary benefits.

A rating of 10 percent for post traumatic arthritis of the 
left hip is granted, for the entire period of this appeal, 
subject to the applicable law governing the award of monetary 
benefits.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


